In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo
                                    ________________________

                                        No. 07-19-00034-CR
                                    ________________________


                                   JOSE TRINIDAD, APPELLANT

                                                      V.

                                THE STATE OF TEXAS, APPELLEE


                              On Appeal from the 290th District Court
                                      Bexar County, Texas
                Trial Court No. 2018CR2027; Honorable Melisa C. Skinner, Presiding


                                              March 25, 2019

                                 ABATEMENT AND REMAND
                         Before QUINN, C.J., and PIRTLE and PARKER, JJ.


        Appellant, Jose Trinidad, appeals his conviction of indecency with a child by sexual

contact1 and sentence to twenty years confinement. The appellate record was due

February 11, 2019. The clerk’s record was timely filed, but the reporter’s record was not

filed by this deadline.2 By letter dated February 19, we notified the reporter that the


        1   TEX. PENAL CODE ANN. § 21.11 (West Supp. 2018).

        Only portions of the reporter’s record were filed with this court, to-wit: the “Application for Writ of
        2

Habeas Corpus Seeking Bond Reduction” and “Motion for Continuance.”
reporter’s record was overdue and directed her to advise this court of the status of the

record by March 1. To date, the reporter has not filed the complete reporter’s record.


       The court reporter is responsible for preparing, certifying, and timely filing the

reporter’s record. TEX. R. APP. P. 35.3(b). Additionally, trial and appellate courts are

jointly responsible for ensuring that the appellate record is timely filed. TEX. R. APP. P.

35.3(c). Consequently, we now abate this appeal and remand the cause to the trial court

for further proceedings.


       Upon remand, the trial court shall utilize whatever means necessary to determine

the reasons for the delay in filing the reporter’s record and take such action as is

necessary to ensure the filing of same on or before April 29, 2019. See TEX. R. APP. P.

37.3(a)(2). In that event, the trial court shall enter findings of fact and conclusions of law

and shall cause its findings, conclusions, and any necessary orders to be included in a

supplemental clerk’s record filed with this court by April 29, 2019.


       Should the reporter file the complete reporter’s record on or before April 15, 2019,

she is directed to immediately notify the trial court of the filing, in writing, whereupon the

trial court shall not be required to take any further action.


       It is so ordered.


                                                   Per Curiam


Do not publish.




                                              2